Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office Action is in response to an AMENDMENT entered August 04, 2022 for the patent application 16/571,775.   


Status of Claims

Claims 1 –  23 are pending in the application.
Claims 1, 4, 5, 7 – 10, 13 17 and 20 are currently amended in the application.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1 – 23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.   

Claims 1 - 23 are either directed to a method or system or computer readable medium, which are statutory categories of invention. (Step 1: YES).

The Examiner has identified method Claim 17 as the claim that represents the claimed invention for analysis and is similar to computer readable claims 1 and 10. 

Claim 17 recites the limitations of:

( A ) receiving a tax document that includes a structured facepage portion and an unstructured free form whitepaper portion; 

( B ) identifying which portion of the tax document is the structured facepage portion and which portion is the unstructured whitepaper portion; 

( C ) extracting a plurality of structured data elements from the structured facepage portion; 

( D ) extracting, using a machine learning model, a plurality of unstructured data elements from the unstructured free form whitepaper portion; 

( E ) generating, using a machine learning model, a confidence level associated with each extracted unstructured data element, wherein the confidence level represents a prediction on how likely the extracted unstructured data element was accurately extracted; 

( F ) generate a document in an electronic interchange format that represents:
(i) the plurality of extracted structured data elements from the structured facepage portion; 
(ii) the plurality of extracted unstructured data elements from the unstructured whitepaper portion; and 
(iii) the confidence level associated with each of the plurality of extracted unstructured data elements.

These limitations without the bolded limitations above, cover performance of the limitations as certain methods of organizing human activity under their broadest reasonable interpretation.

More specifically, these limitations cover performance of the limitations as a fundamental economic practice such as mitigating transaction risk.
In summary, if claim 17 limitations, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  Claims 1 and 10 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract).

The use of the electronic interface or any of the bolded limitations in claim 17 are just applying generic computer components to the recited abstract limitations.  Similar arguments apply to claims 1 and 10.

Therefore, the above-mentioned judicial exception is not integrated into a practical application by merely applying generic computer components (bolded elements).  
Furthermore, the “receiving” and “identifying” steps are recited at a high level of generality and amounts to mere data gathering/transmitting, which are forms of insignificant extra-solution activity (See MPEP 2106.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).

In addition, supported by specification, the computer hardware are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component., see MPEP 2106.05(f), where applying a computer or using a computer is not indicative of a practical application).  

Claim 17, limitation ( D ) and ( E ) above in Applicant’s specification para [0062], which discloses “Example 10 includes one or more non-transitory, computer-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed, cause a computing device to: receive a tax document that includes a structured facepage portion and an unstructured whitepaper portion; identify which portion of the tax document is the structured facepage portion and which portion is the unstructured whitepaper portion; extract a plurality of structured data elements from the structured facepage portion; extract, using a machine learning model, a plurality of unstructured data elements from the unstructured whitepaper portion; generate, using a machine learning model, a confidence level associated with each extracted unstructured data element, wherein the confidence level represents a prediction on how likely the extracted unstructured data element was accurately extracted; generate a document in an electronic interchange format that represents: (i) the plurality of extracted structured data elements from the structured facepage portion; (ii) the plurality of extracted unstructured data elements from the unstructured whitepaper portion; and (iii) the confidence level associated with each of the plurality of extracted unstructured data
elements.“.  

Also, claim 17, limitation ( F ) above in Applicant’s specification para [0053], which discloses “Example 1 includes a computing device for summarizing tax documents that include an unstructured portion, the computing device comprising: a document input interface to receive a tax document that includes a structured facepage portion and an unstructured whitepaper portion; a facepage identification manager to identify which portion of the tax document is the structured facepage portion and which portion is  the unstructured whitepaper portion; a facepage extraction engine to extract a plurality of structured data elements from the structured facepage portion; a white­ paper extraction engine comprising a machine learning model to: (i) extract a plurality of unstructured data elements from the unstructured whitepaper portion and (ii) generate a confidence level associated with each extracted unstructured data element, wherein the confidence level represents a prediction on how likely the extracted unstructured data element was accurately extracted; a document output engine to generate a document in an electronic interchange format that represents: (i) the plurality of extracted structured data elements from the structured facepage portion; (ii) the plurality of extracted unstructured data elements from the unstructured whitepaper portion; and (iii) the confidence level associated with each of the plurality of extracted unstructured data elements.“.   Similar arguments apply to claims 1 and 10.

Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Therefore, claims 1, 10 and 17 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).

The claims 1, 10 and 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (bolded elements above) amount to no more than mere instructions to apply the abstract idea using generic computer components. In conclusion, merely "applying" the exception using generic computer components cannot provide an inventive concept. Therefore, the claims 1, 10, and 17 are not patent eligible under 35 USC 101.  (Step 2B: NO. The claims do not provide significantly more).  

Dependent Claims

Dependent claims 2 – 9, 11 – 16 and 18 - 23 are also rejected under 35 U.S.C. 101.  Dependent claims 2 – 9, 11 – 16 and 18 - 23 are further define the abstract idea or further define the extra-solution activities that are present in independent claims 1, 10 and 17 thus abstract idea correspond to certain methods of organizing human activity and mental processes as presented above.  Claims 5, 8, 9, 11, 14,18, 21and 22 clearly further define the abstract idea as stated above and claims 3, 4, 6, 7, 12, 13, 15, 16, 19, 20 and 23 further define extra-solution activities such as presenting data types, confidence levels and transmitting/receiving data. Furthermore, dependent claims 2 – 9, 11 – 16 and 18 - 23 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. 
 As a result, such limitations do not overcome the requirements as described above.  Therefore, the claims 1 – 23 are not seen to be statutory.


Claim Rejections – 35 USC §103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 17 – 23 and 1 – 16 are rejected under 35 U.S.C. 103 as being obvious over Gang Wang et al.  (Pat. # US 9,418,385 B1 – herein referred to as Wang) in view of Cem Unsal (Pat. # US 10,140,277 B1 – herein referred to as Unsal) and further in view of Janusz Wnek (Pat. # US 7,149,347 B1 – herein referred to as Wnek).

Re: Claim 17, Wang discloses a method for summarizing tax documents that include an unstructured portion, the method comprising: 
identifying which portion of the tax document is the structured facepage portion and which portion is the unstructured whitepaper portion (Wang, col. 3, lines 1 – 14 – During this assembly technique, tax information and associated context information are extracted from income-tax documents. These income-tax documents are associated with an income-tax agency, and some of the income-tax documents include the same tax information indifferent document formats. Then, semantic and structural heuristics are used to identify tax phrases in the extracted tax information. Moreover, additional tax phrases in the extracted tax information are identified using a statistical identification technique. Next, relationships between the tax phrases and the additional tax phrases are determined, and the context information is used to consolidate the tax phrases and the additional tax phrases into the tax-information data structure.); 
extracting a plurality of structured data elements from the structured facepage portion (Wang, col. 5, lines 29 – 48 – Note that the income-tax documents may encompass different tax entities or tax concepts. Therefore, processing or interpreting the information in the income-tax documents may leverage tax-domain-specific knowledge. For example, a worksheet in an income-tax document may utilize inputs from one or more other income-tax forms and may provide outputs to one or more additional income-tax forms. Therefore, interpreting the tax information (such as the tax phrases and tax concepts) embodied in this worksheet may be facilitated by context information, such as: which income-tax form the worksheet is associated with, which line(s) in the income tax form it is associated with, etc. This context or 'location' information may be included in metadata that is associated with the content in the worksheet (such as the inputs to the worksheet and the outputs from the worksheet) in the tax­ information data structure. Furthermore, semantic indexing, such as statistical relationships, between the tax phrases and tax concepts that are extracted may also be included in the tax-information data structure, thereby facilitating additional services (which are described further below with reference to FIGS. 2-4).).
 However, Wang does not expressly disclose:  
generating, using a machine learning model, a confidence level associated with each extracted unstructured data element, wherein the confidence level represents a prediction on how likely the extracted unstructured data element was accurately extracted; 
generate a document in an electronic interchange format that represents:
(i) the plurality of extracted structured data elements from the structured facepage portion; 
(ii) the plurality of extracted unstructured data elements from the unstructured whitepaper portion; and 
(iii) the confidence level associated with each of the plurality of extracted unstructured data elements.
In a similar field of endeavor, Unsal discloses:
generating, using a machine learning model, a confidence level associated with each extracted unstructured data element, wherein the confidence level represents a prediction on how likely the extracted unstructured data element was accurately extracted (Unsal, col. 7, lines 14 – 25 – The result is a much more accurate, adaptable, and robust method and system for efficiently learning new forms in an electronic document preparation system, but thereby serves to bolster confidence in electronic document preparation systems. This, in tum, results in: less human and processor resources being dedicated to analyzing new forms because more accurate and efficient analysis methods can be implemented, i.e., fewer processing and memory storage assets; less memory and storage bandwidth being dedicated to buffering and storing data; less communication bandwidth being utilized to transmit data for analysis.); 
generate a document in an electronic interchange format that represents:
(i) the plurality of extracted structured data elements from the structured facepage portion (Unsal, col. 5, lines 34 – 54 – The tax return preparation system generates, for each data field of the new or updated tax form, a plurality of candidate functions in order to find an acceptable function that provides the data requested for the data field. For each candidate function, previously prepared tax returns are assigned to groups and a relatively small number of tax returns are sampled from each group. The tax return preparation system applies the candidate functions to that portion of the historical tax related data that corresponds to the sampled previously prepared tax returns in order to find an acceptable function that provides data values that match the data values in the completed data fields of the sampled previously prepared tax returns of the historical tax return data.); 
(ii) the plurality of extracted unstructured data elements from the unstructured whitepaper portion (Unsal, col. 14, lines 13 – 28 – In one embodiment, the electronic document preparation system 111 generates, for each data field to be learned, a plurality of candidate functions based on the one or more dependencies and including one or more operators from a library or superset of operators. The electronic document preparation system 111 generates test data by applying the candidate functions to the training set data. The electronic document preparation system 111 then generates matching data that indicates how closely the test data matches the previously completed data fields of the training set data. When the electronic document preparation system 111 finds a candidate function that results in test data that matches the training set data within a selected error tolerance, electronic document preparation system 111 can determine that the candidate function is an acceptable function for the particular data field of the new form.); and 
(iii) the confidence level associated with each of the plurality of extracted unstructured data elements (Unsal, col. 22, lines 50 – 56 – In one embodiment, the machine learning module 113 generates confidence score data 128 based on the matching data 127. The confidence score data 128 can indicate, for each candidate function, how confident the machine learning module 113 is that the candidate function is an acceptable function. The confidence score data 128 can be based on the
matching data 127 and recurrence data.).
Therefore, in light of the teachings of Unsal, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Wang, motivation according to one KSR Exemplary Rationale where a known technique is used to improve similar methods and systems in the same way by providing an method and system  for  efficiently  learning  new  forms  in  an  electronic document  preparation system also provide a technical  solution  to  the  long  standing  technical  problem  of static  and inflexible electronic  document  preparation  systems.
However, Wang in view of Unsal does not expressly disclose:  
receiving a tax document that includes a structured facepage portion and an unstructured free form whitepaper portion; 
extracting, using a machine learning model, a plurality of unstructured data elements from the unstructured free form whitepaper portion.
In a similar field of endeavor, Wnek discloses:
receiving a tax document that includes a structured facepage portion and an unstructured free form whitepaper portion (Wnek, col. 8, lines 45 – 67 – A free form document is the broadest classification of documents. Data extraction from a free form document that is not one of the form-based, flex-form based, or context­ form based documents, may require advanced natural language processing.); 
 extracting, using a machine learning model, a plurality of unstructured data elements from the unstructured free form whitepaper portion (Wnek, col. 5, lines 41 – 44 - FIG. 1 depicts a system according to an embodiment of the present invention for the machine learning of document templates for data extraction.).
Therefore, in light of the teachings of Wnek, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Wang in view of Unsal, motivation according to one KSR Exemplary Rationale where a known technique is used to improve similar methods and systems in the same way by providing a way to reverse-engineer the process of encoding data in structured documents and to subsequently automate the process of extracting it.

Re: Claim 18, Wang discloses the method of claim 17, 
wherein the electronic interchange format comprises a data schema that describes one or more of content, structure, or datatype of extracted structured data elements and unstructured data elements (Wang, col. 3, lines 1 – 14 – Then, semantic and structural heuristics are used to identify tax phrases in the extracted tax information. Moreover, additional tax phrases in the extracted tax information are identified using a statistical identification technique. Next, relationships between the tax phrases and the additional tax phrases are determined, and the context information is used to consolidate the tax phrases and the additional tax phrases into the tax-information data structure.).

Re: Claim 19, Wang discloses the method of claim 18, 
wherein the electronic interchange format comprises a structured encoding format type (Wang, cols. 4 - 5, lines 60 – 4 – In some embodiments, prior to extracting the tax information, the computer system optionally collects the income-tax documents from multiple sources (operation 110), such as 400 Internal Revenue Service income-tax documents. For example, there may be millions of words in the income-tax documents published by the government. Moreover, these income-tax documents are often delivered in Adobe Aerobat® format, XML, Standard Generalized Markup Language (SGML), text, a marker-language format or another format. The assembly technique may be able to accommodate multiple formats and, as noted previously, may be able to use the different formats to extract tax information.).

Re: Claim 20, Wang discloses the method of claim 19, 
wherein the encoding format type comprises one or more of JavaScript object notation or a human-readable data serialization language (Wang, col. 4, lines 6 – 13 – In particular, the tax information may be extracted using text-cleaning and feature-extraction techniques. During these techniques, the content of the documents is regulated and related metadata may be generated, such as: the title or version of the income-tax document, the page number where the tax information is extracted, the page index, an associated worksheet, the lines in the worksheet, text associated with an XML tag, associated income-tax forms, etc.).

Re: Claim 21, Wang in view of Unsal discloses the method of claim 17, 
further comprising one or more instructions to establish a confidence level threshold and flag any extracted unstructured data elements with an associated confidence level below the confidence level threshold (Unsal, col. 22, lines 50 – 56 – In one embodiment, the machine learning module 113 generates confidence score data 128 based on the matching data 127. The confidence score data 128 can indicate, for each candidate function, how confident the machine learning module 113 is that the candidate function is an acceptable function. The confidence score data 128 can be based on the matching data 127 and recurrence data.).  The rationale for support of motivation, obviousness and reason to combine see claim 17 above.

Re: Claim 22, Wang in view of Unsal discloses the method of claim 21, 
wherein the confidence level threshold is user- adjustable (Unsal, col. 30, lines 1 – 25 – In one embodiment, the machine learning module 113 can also generate confidence score data 128 indicating a level of confidence that the candidate function is correct. The machine learning module 113 generates results data 120 that indicate that the candidate function is likely an acceptable function. The interface module 112 outputs the results data 120 for review or approval by expert or other personnel. The expert or other personnel can approve the candidate function, causing the machine learning module 113 to move to the next selective line of the new tax form. Alternatively, the machine learning module 113 can decide that the candidate function is correct without approval from an expert or other personnel and can move onto the next selected line of the new tax form.).  The rationale for support of motivation, obviousness and reason to combine see claim 17 above.

Re: Claim 23, Wang in view of Unsal discloses the method of claim 22, 
further comprising one or more instructions to automatically retrain the machine learning model with respect to any extracted unstructured data elements with an associated confidence level below the confidence level threshold (Unsal, col. 6, lines 4 – 15 – The test data includes a test value for the specific line for each of the previously filled forms. The tax return preparation system generates matching data that indicates the degree to which the test values match the actual data values in the specific line of each of the historical tax returns. If the test data matches the actual data values in the specific line of the historical tax returns beyond a threshold degree of accuracy, then the tax return preparation system concludes that the candidate function is correct or likely correct. The tax return preparation system generates results data indicating whether the candidate function is likely correct.).  The rationale for support of motivation, obviousness and reason to combine see claim 17 above.  

Re: Claim 1, Claim 1 is an apparatus claim corresponding to method claim 17.  Therefore, claim 1 is analyzed and rejected as previously discussed with respect to claim 17.

Re: Claim 2, Claim 2 is an apparatus claim corresponding to method claim 18.  Therefore, claim 2 is analyzed and rejected as previously discussed with respect to claim 18.

Re: Claim 3, Claim 3 is an apparatus claim corresponding to method claim 19.  Therefore, claim 3 is analyzed and rejected as previously discussed with respect to claim 19.

Re: Claim 4, Claim 4 is an apparatus claim corresponding to method claim 20.  Therefore, claim 4 is analyzed and rejected as previously discussed with respect to claim 20.

Re: Claim 5, Claim 5 is an apparatus claim corresponding to method claim 21.  Therefore, claim 5 is analyzed and rejected as previously discussed with respect to claim 21.

Re: Claim 6, Claim 6 is an apparatus claim corresponding to method claim 22.  Therefore, claim 6 is analyzed and rejected as previously discussed with respect to claim 22.

Re: Claim 7, Wang in view of Unsal discloses the computing device of claim 5, 
wherein the machine learning (“ML”) model adjustment manager is to retrain the machine learning model with respect to any extracted unstructured data elements with an associated confidence level below the confidence level threshold (Unsal, col. 23, lines 4 – 16 – In one embodiment, the machine learning module 113 outputs results data 120 indicating that a candidate function has been found that is likely correct. The results data 120 can indicate what the candidate function is, the matching data 127 or confidence score data 128 related to the candidate function, or any other information that will be useful for review by an expert. The machine learning module 113 a cause the interface module 112 to prompt an expert to review the results data 120 and to approve the candidate function as correct or to indicate that the candidate function is not correct and that the machine learning module 113 should continue generating candidate functions for the data field currently under test.). The rationale for support of motivation, obviousness and reason to combine see claim 1 above.  

Re: Claim 8, Wang in view of Unsal discloses the computing device of claim 1, 
wherein the machine learning model of the whitepaper extraction engine is to extract one or more of state apportionment, unrelated business taxable income (“UBTI”) data, or foreign disclosures from the whitepaper portion of the tax document (Unsal, col. 6, lines 4 – 15 – The test data includes a test value for the specific line for each of the previously filled forms. The tax return preparation system generates matching data that indicates the degree to which the test values match the actual data values in the specific line of each of the historical tax returns. If the test data matches the actual data values in the specific line of the historical tax returns beyond a threshold degree of accuracy, then the tax return preparation system concludes that the candidate function is correct or likely correct. The tax return preparation system generates results data indicating whether the candidate function is likely correct.). The rationale for support of motivation, obviousness and reason to combine see claim 1 above.

Re: Claim 9, Wang discloses the computing device of claim 1, 
wherein the tax document is a schedule K1 packet (Wang, col. 5, lines 29 – 49 –Note that the income-tax documents may encompass different tax entities or tax concepts. Therefore, processing or interpreting the information in the income-tax documents may leverage tax-domain-specific knowledge. For example, a worksheet in an income-tax document may utilize inputs from one or more other income-tax forms and may provide outputs to one or more additional income-tax forms. Therefore, interpreting the tax information (such as the tax phrases and tax concepts) embodied in this worksheet may be facilitated by context information, such as: which income-tax form the worksheet is associated with, which line(s) in the income-tax form it is associated with, etc. This context or 'location' information may be included in metadata that is associated with the content in the worksheet (such as the inputs to the worksheet and the outputs from the worksheet) in the tax­ information data structure. Furthermore, semantic indexing, such as statistical relationships, between the tax phrases and tax concepts that are extracted may also be included in the tax-information data structure, thereby facilitating additional services (which are described further below with reference to FIGS. 2-4).).

Re: Claim 10, Claim 10 is an apparatus claim corresponding to method claim 17 and apparatus claim 1.  Therefore, claim 10 is analyzed and rejected as previously discussed with respect to claims 17 and 1.

Re: Claim 11, Claim 11 is an apparatus claim corresponding to method claim 18 and apparatus claim 2.  Therefore, claim 11 is analyzed and rejected as previously discussed with respect to claims 18 and 2.

Re: Claim 12, Claim 12 is an apparatus claim corresponding to method claim 19 and apparatus claim 3.  Therefore, claim 12 is analyzed and rejected as previously discussed with respect to claims 19 and 3.

Re: Claim 13, Claim 13 is an apparatus claim corresponding to method claim 20 and apparatus claim 4.  Therefore, claim 13 is analyzed and rejected as previously discussed with respect to claims 20 and 4.

Re: Claim 14, Claim 14 is an apparatus claim corresponding to method claim 21 and apparatus claim 5.  Therefore, claim 14 is analyzed and rejected as previously discussed with respect to claims 21 and 5.

Re: Claim 15, Claim 15 is an apparatus claim corresponding to method claim 21 and apparatus claim 6.  Therefore, claim 15 is analyzed and rejected as previously discussed with respect to claims 21 and 6.

Re: Claim 16, Claim 16 is an apparatus claim corresponding to method claim 23 and apparatus claim 7.  Therefore, claim 16 is analyzed and rejected as previously discussed with respect to claims 23 and 7.

Response to Arguments

Examiner would like to point out that the Supreme Court in KSR International Co. v. Teleflex Inc. described seven rationales to support rejections under 35 U.S.C. 103:
Combining prior art elements according to known methods to yield predictable results;
Simple substitution of one known element for another to obtain predictable results;
 Use of known technique to improve similar devices (methods, or products) in the same way;
Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
“Obvious to try” –choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art; and
 Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations; however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.” see Dann v. Johnson, 425 U.S. 219, 230 (1976).

Applicant's arguments filed with an Amendment on August 04, 2022 have been fully considered but they are not persuasive.  

Re: Claims 1, 10 and 17, the applicant asserts that cited prior art do not teach – “generating, using a machine learning model, a confidence level associated with each extracted unstructured data element, wherein the confidence level represents a prediction on how likely the extracted unstructured data element was accurately extracted.“, (see pages 9 and 10 of the Remarks).

The Examiner respectfully disagrees, Unsal does discloses “generating, using a machine learning model, a confidence level associated with each extracted unstructured data element, wherein the confidence level represents a prediction on how likely the extracted unstructured data element was accurately extracted.“ at (Unsal, col. 7, lines 14 – 25 – The result is a much more accurate, adaptable, and robust method and system for efficiently learning new forms in an electronic document preparation system, but thereby serves to bolster confidence in electronic document preparation systems. This, in tum, results in: less human and processor resources being dedicated to analyzing new forms because more accurate and efficient analysis methods can be implemented, i.e., fewer processing and memory storage assets; less memory and storage bandwidth being dedicated to buffering and storing data; less communication bandwidth being utilized to transmit data for analysis.), with further emphasis at (Unsal, col. 22, lines 50 – 56 -  In one embodiment, the machine learning module 113 generates confidence score data 128 based on the matching data 127. The confidence score data 128 can indicate, for each candidate function, how confident the machine learning module 113 is that the candidate function is an acceptable function. The confidence score data 128 can be based on the
matching data 127 and recurrence data.).


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H HOLLY whose telephone number is (571)270-3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAMRATA BOVEJA can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John H. Holly/Primary Examiner, Art Unit 3696